Title: To Thomas Jefferson from Sarah White, 20 February 1806
From: White, Sarah
To: Jefferson, Thomas


                        
                            Sir
                     
                            Woodville Feby 20th. 1806
                        
                        I wrote to you in January on business of much importance, but not being favoured with an answer or the most
                            trivial acknowledgement of your having received such a letter; my extreme anxiety has impelled me to write to you again,
                            and have now only to sollicit the favour of you to inform me if such a letter has ever reached your
                            hands.—I am Sir, with the
                  highest, respect,
                        
                            Sarah White
                     
                        
                    